SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 20, 2009 SUSSEX BANCORP (Exact name of registrant as specified in its charter) New Jersey 0-29030 22-3475473 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 200 Munsonhurst Road Franklin, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(973) 827-2914 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b,c) On January 21, 2010, the Registrant issued a press release announcing that it had appointed Mr. Anthony Labozzetta, age 46,as the new President and Chief Executive Officer of the Registrant and Sussex Bank, a New Jersey state chartered commercial bank and wholly owned subsidiary of the Registrant (the “Bank”). Mr. Labozzetta has more than 24 years of experience in the Northern New Jersey marketplace.Prior to joining the Registrant and the Bank, Mr. Labozzetta served as Executive Vice President of Retail Distribution for the mid-Atlantic division of TD Bank North.Mr. Labozzetta joined TD Bank North when it acquired Interchange Financial Services Corporation at year end 2006, where he served as its Chief Operating Officer. The Registrant and the Bank are parties to an Employment Agreement with Mr.Labozzetta pursuant to which he will serve as President and Chief Executive Officer of the Registrant and the Bank (the “Employment Agreement”).The Employment Agreement provides for a 3 year term such that, on each anniversary of the Employment Agreement’s commencement date, it shall be automatically extended for an additional year unless either party provides written notice terminating the automatic extension.Accordingly, the remaining term shall, absent a notice terminating the automatic extension, be no less than 2 years and no greater than 3 years.The Employment Agreement provides that Mr.Labozzetta will receive a base salary of $315,000, subject to increase or decrease as determined by the Board of Directors. He has further been granted 50,000 shares of the Registrant’s common stock, subject to forfeiture and restricted from transfer during the “Restricted Period,” as such term is defined in the Employment Agreement. Twenty percent of the shares will vest on December 31, 2012, and an additional twenty percent will vest each December 31 thereafter, subject to acceleration on the event of a change in control of the registrant or Mr. Labozzetta’s death or disability.
